Citation Nr: 1516918	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  98-05 529A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana 


THE ISSUE

Entitlement to an increased rating for peritoneal adhesions associated with a psychophysiological gastrointestinal reaction, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran had active service from January 1954 to January 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 1997 rating decision of the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana (RO), which denied the claim for an increased rating for peritoneal adhesions. 

The Veteran's claim was previously before the Board, and in a December 2000 remand, the claim was returned to the RO for additional development.  In May 2005, the Board denied the Veteran's claim and he appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2008, the Court vacated and remanded the May 2005 Board decision for readjudication.  Pursuant to the Court's determination, the Board remanded the case in October 2008.  The issue was then again remanded in April 2010 and March 2012 for additional development.  In a January 2013 decision, the Board again denied the claim on appeal.  The Veteran again appealed to the Court.  Pursuant to a Joint Motion for Remand (JMR), the Board's decision was vacated and the case was remanded back to the Board.  The Board remanded the case in May 2014.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the Board's prior remand, the November 2013 JMR indicated that adequate consideration was not given to the matter of whether an extraschedular rating is warranted in this case, particularly due to symptoms of fecal incontinence, weight loss, decreased concentration, poor social interactions, lack of stamina, weakness and fatigue.  The United States Court of Appeals for Veterans Claims has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Only after the Director has determined whether an extraschedular evaluation is warranted does the Board have jurisdiction to decide the merits of the extraschedular aspect of the claim.

Thus, the Board referred this matter to the Director of VA's Compensation and Pension Service.  In November 2014, the Director denied the request for an extraschedular rating.  In the analysis, the following was stated:

The evidence does not show frequent hospitalizations, no emergency room visits, or surgical procedures performed due to his bilateral hearing loss. Extra-schedular evaluations are assigned in cases where an exceptional or unusual disability picture is presented with such related factors as marked interference with employment or frequent periods of hospitalization that renders application of regular rating schedular standards impractical.  

The issue in this case does not involved bilateral hearing loss.  In the subsequent January 2015 supplemental statement of the case, the RO cited to the correct issue, but then also erroneously referred to bilateral hearing loss in the body of that document.  Accordingly, the case needs to be returned to the Director of VA's Compensation and Pension Service.  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)


Accordingly, the case is REMANDED for the following action:

1.  Resubmit the claim for an increased evaluation for peritoneal adhesions associated with a psychophysiological gastrointestinal reaction manifested by symptoms of fecal incontinence, weight loss, decreased concentration, poor social interactions, lack of stamina, weakness and fatigue to the Director of Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321(b).

2.  The RO/AMC should then readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










								(Continued on next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

